ACCEPTED
                                                                                                                14-15-00951-CV
                                                                                        FOURTEENTH11/11/2015
                                                                                                          COURT 12:36:59  PM
                                                                                                                   OF APPEALS
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                             HOUSTON,     TEXAS
                                                                                                    Envelope    No. 7781379
                                                                                                         11/16/2015   8:08:47 AM
                                                                                                        By: Pat Montgomery
                                                                                                         CHRISTOPHER      PRINE
                                                                                           Filed: 11/11/2015 12:36:59 PM  CLERK

                                    CAUSE NO. 2015-30977

IN THE MATTER OF THE                               '           IN THE DISTRICT COURT
                                                                                FILED IN
MARRIAGE OF                                        '                     14th COURT OF APPEALS
                                                   '                        HOUSTON, TEXAS
VIRGINIA W. LUCIO                                  '                     11/16/2015
                                                               HARRIS COUNTY,       8:08:47 AM
                                                                                TEXAS
AND                                                '                     CHRISTOPHER A. PRINE
                                                                 TH               Clerk
VICTOR M. LUCIO                                    '           309   JUDICIAL DISTRICT


                           RESPONDENT’S NOTICE OF APPEAL

       Notice is hereby given that Respondent Victor Lucio appeals from the Final Judgment

signed on August 10, 2015, the overruling of Respondent’s Motion for New Trial by operation of

law, and all adverse interlocutory rulings of that merged into the Judgment.

       The Final Judgment and all orders were signed in Cause No. 2015-20977; Virginia W.

Lucio v. Victor M. Lucio; In the 309th Judicial District Court of Harris County, Texas. The

appeal will be to either the First or Fourteenth Court of Appeals.



                                                       Respectfully Submitted,

                                                       LAW OFFICES OF
                                                       ANDREW PIKE PIEKALKIEWICZ

                                             By:       /s/ Andrew Pike Piekalkiewicz
                                                       Andrew Pike Piekalkiewicz
                                                       State Bar Number: 00789766
                                                       440 Louisiana, Suite 900
                                                       Houston, Texas 77002
                                                       (832) 677-3221 Telephone
                                                       (832) 201-8449 Fax
                                                       pieklaw@gmail.com

                                                       ATTORNEYS FOR RESPONDENT
                            CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing document was forwarded to the following
individual(s) on this the 11th day of November, 2015 in the following manner:


Mr. David Chan                               Via Fax (713) 981-0055
Law Office of David Chan
9898 Bissonnet, Suite 465
Houston, Texas 77036
Attorney for Petitioner

                                             /s/ Andrew Pike Piekalkiewicz
                                             Andrew Pike Piekalkiewicz